Case 1:17-cv-00928-RBK-KMW Document 50-5 Filed 01/24/20 Page 1 of 1 PagelD: 401

MARKS, O’NEILL, O’BRIEN,

DOHERTY & KELLY, P.C.

BY: Christian M. Scheuerman, Esquire ATTORNEY FOR DEFENDANT
Attorney I.D. 02710-2007 Healthcare Revenue Recovery
535 Route 38 East Group, LLC

Suite 501

Cherry Hill, NJ 08002
(856)663-4300

447-102973(SXK/CMS)

 

UNITED STATES

Elaine Levins and William Levins, on DISTRICT COURT
behalf of themselves and others similarly CAMDEN VICINAGE
situated
DOCKET NO. 1:17-cv-00928-

vs. RBK-KMW
Healthcare Revenue Recovery Group, CIVIL ACTION
LLC d/b/a ARS Account Resolution
Services PROOF OF MAILING

 

I, Christian M. Scheuerman, Esq., hereby declare that on the date indicated below a copy
of the summary judgment motion was served on counsel for Plaintiffs via ECF.

MARKS, O’NEILL, O’BRIEN,
DOHERTY & KELLY, P.C.

/s/ Christian M. Scheuerman
Christian M. Scheuerman, Esquire

Attorney for Defendant,
Healthcare Revenue Recovery Group, LLC

January 24, 2020

{NJ062990.1}
